TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 10, 2014



                                      NO. 03-13-00785-CR




                           Ex parte Chad Wayne Tisdale, Appellant




       APPEAL FROM COUNTY COURT AT LAW OF BASTROP COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE PURYEAR




This is an appeal from the order entered by the trial court on November 6, 2013. Having

reviewed the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.